Proceeding pursuant to CPLR article 78 (initiated in this Court pursuant to Education Law § 6510 [5]) to review a determination of respondent Commissioner of Education which, inter alia, revoked petitioner’s license to practice podiatry in New York.
Petitioner was found guilty of professional misconduct based on his conviction of submitting false claims to the Medicaid program. As a result his license was revoked and he was ordered to pay a fine of $10,000. He urges as a basis for annulment that the punishment imposed is so disproportionate to the offense as to be shocking to this Court’s sense of fairness. We disagree. The fact that others found guilty of similar transgressions may have received lighter sanctions does not automatically justify a modification. Given the facts of this case and the record before us, we see no reason to disturb the penalty imposed. Petitioner’s remaining arguments have been considered and rejected as unpersuasive.
Mikoll, J. P., Mercure, Crew III, Weiss and Yesawich Jr., JJ., concur. Adjudged that the determination is confirmed, without costs, and petition dismissed.